Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US 20170338453).
Regarding claim 1, Yu discloses an electronic device, comprising: 
a flexible substrate (substrate 16 is flexible or foldable, Fig. 5; paragraph 47); and 
a plurality of functional components (functional electronic device 18, electrode 30) integrated on the flexible substrate; 
wherein the flexible substrate is folded into a three-dimensional structure in accordance with an origami or a kirigami pattern (Fig. 1), and wherein the functional components are electrically connected (functional electronic devices 18 are interconnected by interconnect 14; Fig. 2).

Regarding claim 2, Yu discloses the electronic device according to claim 1.  Yu further discloses a plurality of rigid regions (rigid region of substrate 16; paragraph 47; Fig. 5) and at least one flexible interconnect (the flexible interconnect between rigid region of substrate 16), and the at least one flexible interconnect connects the plurality of rigid regions, and wherein the functional components (18) are mounted on the rigid regions.

Regarding claim 3, Yu discloses the claimed invention as set forth in claim 1.  Yu further discloses at least one portion of the flexible substrate is removed (a portion of the substrate is removed forming groove 32), and the at least one portion removed from the flexible substrate is removed adjacent to a vertex of a rigid region of the folding pattern (the removed portion is next to the rigid portion of substrate 16).

Regarding claim 4, Yu discloses the claimed invention as set forth in claim 1.  Yu further discloses the flexible substrate is embedded with connecting lines (serpentine interconnect in Fig. 5 or connection member 14; Fig. 4B) or hybrid microcircuits.

Regarding claim 5, Yu discloses the claimed invention as set forth in claim 1.  Yu further discloses the flexible substrate comprises Parylene (paragraph 60).

Regarding claim 6, Yu discloses the claimed invention as set forth in claim 1.  Yu further discloses the flexible substrate is encapsulated within or covered by a protective layer (a packaging material is used to seal the entire structure as an encapsulation layer; paragraph 88).

Regarding claim 7, Yu discloses the claimed invention as set forth in claim 1.  Yu further discloses the electronic device is stacked on another substrate (the packaging material; paragraph 88), wherein the other substrate is folded into an identical three-dimensional structure (the packaging material is soft to allow folding of the interconnection lines; paragraph 88) of the electronic device.

Regarding claim 8, Yu discloses a method for manufacturing a stretchable electronic device, the method comprising: 
patterning a two-dimensional substrate in accordance with a folding pattern (a folding pattern may be as shown in Fig. 1), 
the folding pattern comprising a plurality of rigid regions (rigid region of substrate 16; paragraph 47; Fig. 5) and at least one interconnect (the flexible interconnect between rigid region of substrate 16); 
integrating a plurality of functional components (functional electronic device 18, electrode 30) on the two-dimensional substrate; 
modifying a rigidity of the two-dimensional substrate in accordance with the folding pattern (adding packaging material around the substrate; paragraph 88); and 
folding the two-dimensional substrate to a three-dimensional structure (folding the flexible substrate into a shape similar to Fig. 1).

Regarding claim 9, Yu discloses the claimed invention as set forth in claim 8.  Yu further discloses the modifying the rigidity of the two-dimensional substrate in accordance with the folding pattern further comprises: applying a pressure to the at least one interconnect of the folding pattern (applying pressure to the interconnect; paragraph 63).

Regarding claim 10, Yu discloses the claimed invention as set forth in claim 8.  Yu further discloses the modifying the rigidity of the two-dimensional substrate in accordance with the folding pattern further comprises: attaching a plurality of stiffeners (adding functional device 18 and electrodes 30 to the substrate will enhance the stiffness of the substrate) to the rigid regions of the folding pattern.

Regarding claim 11, Yu discloses the claimed invention as set forth in claim 8.  Yu further discloses removing at least one portion of the two-dimensional substrate (remove a portion of the substrate to form a crease; Fig. 6).

Regarding claim 12, Yu discloses the claimed invention as set forth in claim 11.  Yu further discloses the at least one portion of the two-dimensional substrate is removed from the at least one interconnect, and the method further comprises: coating the two-dimensional substrate with a layer of flexible material to form a new interconnect within the layer of flexible material (adding layers to the interconnect region; Fig. 6).

Regarding claim 13, Yu discloses the claimed invention as set forth in claim 8.  Yu further discloses encapsulating the folded substrate with an encapsulation material (encapsulating the substrate with a packaging material; paragraph 88).

Regarding claim 14, Yu discloses a method for manufacturing a stretchable electronic device, the method comprising: 
patterning a two-dimensional substrate (substrate 16 is flexible or foldable, Fig. 5; paragraph 47) in accordance with a folding pattern (folding pattern according to Fig. 1), the folding pattern comprising a tessellation of parallelograms (Fig. 1); 
modifying rigidity of the substrate in accordance with the folding pattern (forming flexible region in the substrate; Fig. 6); 
integrating a plurality of functional components (18) on the two-dimensional substrate; and 
folding the two-dimensional substrate to a three-dimensional structure (folding the substrate to the pattern in Fig. 1).

Regarding claim 15, Yu discloses the claimed invention as set forth in claim 14.  Yu further discloses the modifying the rigidity of the substrate is performed after the integrating the plurality of functional components on the two-dimensional substrate (modifying the rigidity of the substrate by creating flexible region after attaching components to the substrate).

Regarding claim 16, Yu discloses the claimed invention as set forth in claim 14.  Yu further discloses the modifying the rigidity of the substrate in accordance with the folding pattern further comprises: attaching a plurality of stiffeners to the parallelograms of the folding pattern (adding electrodes 30 the substrate will modify the rigidity of the substrate).

Regarding claim 17, Yu discloses the claimed invention as set forth in claim 14.  Yu further discloses creased regions of the substrate associated with edges of the parallelograms are designed to have fewer layers, fewer traces, or thinner layers than the rigid regions of the substrate (removing a portion of the substrate leading to fewer layer at the interconnect region; Fig. 6).

Regarding claim 18, Yu discloses the claimed invention as set forth in claim 14.  Yu further discloses removing at least one portion of the substrate (forming a crease; Fig. 6).

Regarding claim 19, Yu discloses the claimed invention as set forth in claim 18.  Yu further discloses the removed portion of the substrate is at a creased region of the substrate, and the method further comprises: coating the substrate with a layer of flexible material to form a new interconnect with the layer of the flexible material (adding more layer to the interconnection region; Fig. 6).

Regarding claim 20, Yu discloses the claimed invention as set forth in claim 14.  Yu further discloses encapsulating the folded substrate with an encapsulation material (encapsulate the substrate in the packaging material; paragraph 88).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Olsen (US 20180301808) discloses a foldable electronic substrate in Fig. 1C.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848